SIXTH DIVISION
                                                March 10, 2006


No. 1-05-0402



In re MARRIAGE OF CAROLINE             )   Appeal from the
ANN SAPUTO,                            )   Circuit Court of
                                       )   Cook County
                                       )
                 Petitioner-Appellant, )
                                       )
                                       )   No. 65 D 10478
          and                          )
                                       )
                                       )
LOUIS SAPUTO,                          )   Honorable Leida Santiago
                                       )   Judge Presiding
                 Respondent-Appellee. )
                                       )
                                       )

     PRESIDING JUSTICE McNULTY delivered the opinion of the

court:


     Petitioner Caroline Ann Saputo appeals from an order of the

circuit court of Cook County dismissing her petition for revival

of judgment.    Caroline filed her petition in order to obtain

payment from her former husband, Louis Saputo, for child support

due pursuant to a divorce decree entered in 1966.    The circuit

court found the petition to be time-barred by section 13-218 of

the Code of Civil Procedure (Code) (735 ILCS 5/13-218 (West

2004)).   We find that Caroline's petition was not time-barred in

light of the July 1, 1997, amendment to section 12-108(a) of the

Code (735 ILCS 5/12-108(a) (West 2004)), which provides that

child support judgments may be enforced at any time.    We

therefore reverse and remand.
No. 1-05-0402

                              BACKGROUND

     Caroline and Louis married on August 16, 1958, and four

children were born as a result of that marriage.       Thereafter,

Caroline filed for divorce, and the circuit court issued a

divorce decree on June 15, 1966.       Pursuant to the decree, the

court awarded Caroline sole care and custody of the minor

children and ordered Louis to pay $30 per week for support,

maintenance, and education of the minor children.

     On August 30, 2004, Caroline filed a petition titled

"Petition for Revival of Judgment" contending that Louis had

failed to make any child support payments since the divorce

decree was entered in 1966.    Caroline alleged that Louis owed her

the sum of $375,529.71 in child support arrearages after

calculation of interest at the rate of 9% per annum.

     On October 6, 2004, Louis moved for involuntary dismissal of

the petition pursuant to section 2-619(a)(5) of the Code (735

ILCS 5/2-619(a)(5) (West 2004)).       Louis contended that Caroline's

petition for revival was time-barred under section 13-218 of the

Code, which only permits revival of judgments within 20 years of

the judgment date.   See 735 ILCS 5/13-218 (West 2004).      Louis

noted that each child support payment due from him constituted a

separate money judgment on the date it was due.       Because the last

such installment was due on or before September 14, 1982, the

last judgment became barred by the 20-year statute of limitations

on September 14, 2002.

                                   2
No. 1-05-0402

     Louis acknowledged that section 12-108(a) of the Code

provides that "[c]hild support judgments, including those arising

by operation of law, may be enforced at any time."    735 ILCS

5/12-108(a) (West 2004).   However, Louis contended that this

section applies to public aid cases only.   Louis cited to the

annotated comments showing that this portion of section 12-108(a)

was an amendment that took effect on July 1, 1997, pursuant to

Public Act 90-18, which dealt with changes to the child support

enforcement program under Title III of the Personal

Responsibility and Work Opportunity Reconciliation Act of 1996.

735 ILCS Ann. 5/12-108, Historical and Statutory Notes, at 698

(Smith-Hurd 2003).   Louis also cited to session records of the

corresponding House Bill 1707 that he contended supported a

finding that the 1997 amendment to section 12-108(a) applied to

public aid cases only.

     On January 27, 2005, the circuit court issued its order

dismissing Caroline's petition.   The court agreed with Louis that

legislative history and intent supported a finding that the 1997

amendment to section 12-108(a) applied only to public aid cases

and further noted that a subsequent appellate court case, In re
Marriage of Smith, 347 Ill. App. 3d 395 (2004), had applied the

20-year statute of limitations in 13-218 to a non-public-aid case

despite the 1997 amendment to section 12-108(a).   Caroline now

appeals from the circuit court's order of dismissal.

                             ANALYSIS

                                  3
No. 1-05-0402

     In this appeal, Caroline contends that her action was not

time-barred pursuant to the plain language of section 12-108(a)

of the Code and that the circuit court erred in restricting the

language therein to public aid cases.      Resolving this issue is

solely a matter of statutory construction, which we review de

novo.     People ex rel. Department of Public Aid v. Smith, 212 Ill.
2d 389, 396-97 (2004).

     "The primary objective in construing a statute is to

determine and give effect to the legislature's intent."      Smith,
212 Ill. 2d at 397.    The best evidence of legislative intent is

the language used in the statute, which must be given its plain

and ordinary meaning.    King v. First Capital Financial Services

Corp., 215 Ill. 2d 1, 26 (2005).       If the legislative intent can

be ascertained from the language of the statute itself, it must

prevail and be given effect without resorting to other aids for

construction.     Bridgestone/Firestone, Inc. v. Aldridge, 179 Ill.
2d 141, 149, 151 (1997).     The court may not depart from the plain

language of the statute by reading into it exceptions,

limitations or conditions which conflict with the clearly

expressed legislative intent.     Aldridge, 179 Ill. 2d at 149.
        Here, Louis admits that each of his weekly child support

obligations became a separate judgment in favor of Caroline and

against him on the date it became due.       See 750 ILCS 5/505(d)

(West 2004).     He also admits that the 1997 amendment to section

12-108(a) added that child support judgments may be enforced at

                                   4
No. 1-05-0402

any time.   He contends, however, that this provision of the Code

conflicts with section 13-218, which places a 20-year limitations

period on the revival of money judgments.    He further contends

that the resulting ambiguity requires us to turn to the

legislative history behind the 1997 amendment to section 12-

108(a) in interpreting its application and limiting it to public

aid cases only.    We disagree.

     Section 12-108(a) of the Code is titled "Limitation on

enforcement" and provides in relevant part as follows:

                "(a) Except as herein provided, no judgment

        shall be enforced after the expiration of 7 years

        from the time the same is rendered, except upon

        the revival of the same by a proceeding provided

        by section 2-1601 of this Act ***.    ***   Child

        support judgments, including those arising by

        operation of law, may be enforced at any time."

        735 ILCS 5/12-108(a) (West 2004).

The last sentence with respect to child support judgments

comprises the 1997 amendment, which became effective July 1,

1997.   735 ILCS Ann. 5/12-108, Historical and Statutory Notes, at

698 (Smith-Hurd 2003).

     The language added by the 1997 amendment plainly and

unambiguously provides that child support judgments may be

enforced at any time, and section 12-108(a) as amended thus

excludes child support judgments from those judgments that have a

                                   5
No. 1-05-0402

time limit on their enforcement and require revival.     There is no

limitation restricting this exception for child support judgments

to public aid actions, and this court cannot read such a

restriction into the statute's plain and unambiguous terms.

Aldridge, 179 Ill. 2d at 149, 154-55.

     Nor do we find that section 13-218 conflicts with section

12-108(a).   Section 13-218 is titled "Revival of judgment" and

provides in relevant part as follows:

                "Judgments in a circuit court may be revived

        as provided by Section 2-1601 of this Act, within

        20 years next after the date of such judgment and

        not after ***."    735 ILCS 5/13-218 (West 2004).

     Section 13-218 by its plain terms places a 20-year

limitations period on the revival of judgments.     The 1997

amendment to section 12-108(a), however, excepts child support

judgments from those judgments that require revival.     See 735

ILCS 5/12-108(a) (West 2004).    Since actual enforcement of child

support judgments may occur "at any time" pursuant to the amended

section 12-108(a), there is no need for revival of these

judgments under section 13-218.    Compare 735 ILCS 5/12-108(a) and

13-218 (West 2004); see also First National Bank of Marengo v.
Loffelmacher, 236 Ill. App. 3d 690, 695 (1992) (noting that since

enforcement of judgments may occur up until the expiration of the

seven-year period under section 12-108(a), there is no

concomitant need for revival under section 13-218 during that

                                   6
No. 1-05-0402

period).

     This is further evident in looking to section 2-1602 of the

Code.   735 ILCS 5/2-1602 (West 2004).   Section 2-1602 became

effective on August 21, 2002, and sets forth the mechanism for

reviving a judgment.   The section specifically provides that it

"does not apply to a child support judgment ***, which need not

be revived as provided in this [s]ection and which may be

enforced at any time as provided in [s]ection 12-108."    735 ILCS

5/2-1602(g) (West 2004).   It is thus clear that the 1997

amendment to section 12-108(a) excepts child support judgments

from the application of section 13-218 and its 20-year

limitations period for revival of judgments.

     We recognize that Caroline here titled her petition one for

revival of judgment.   However, it is apparent from her petition

that she was seeking payment pursuant to the 1966 divorce decree

ordering weekly child support.   In light of our holding that

revival is not necessary under section 12-108 because child

support judgments may be enforced at any time, we construe her

petition as one seeking enforcement of these weekly judgments and

conclude that the circuit court erred in finding this petition

time-barred under section 13-218 of the Code.

     In reaching this conclusion, we recognize that past Illinois

case law has applied the 20-year statute of limitations contained

in section 13-218 to child support judgments.    See, e.g., In re
Marriage of Kramer, 253 Ill. App. 3d 923, 927 (1993); People ex

                                 7
No. 1-05-0402

rel. Wray v. Brassard, 226 Ill. App. 3d 1007, 1013-14 (1992); In

re Marriage of Yakubec, 154 Ill. App. 3d 540, 544 (1987); Wadler

v. Wadler, 325 Ill. App. 83, 93 (1945).    We observe, however,

that this case law was promulgated prior to the 1997 amendment to

section 12-108(a), which allows child support judgments to be

enforced at any time.    See 735 ILCS 5/12-108(a) (West 2004).

       For this reason, we also reject the circuit court's and

defendant's reliance on In re Marriage of Smith, 347 Ill. App. 3d
395.    The court there was faced with a challenge to the

enforcement of child support judgments based on laches and, in

evaluating this argument, relied on case law from 1993 in stating

that the 20-year limitations period contained in section 13-218

applied to these judgments.    In re Marriage of Smith, 347 Ill.
App. 3d at 402, citing Kramer, 253 Ill. App. 3d at 927.     There is

no indication that the court there considered the application of

section 12-108(a) to these judgments.     However, as stated, we

find section 12-108(a) is applicable and, since its 1997

amendment, excepts child support judgments from the application

of the limitations period in section 13-218.

       We find this conclusion dispositive of the issue on appeal;

however, we observe that neither party has addressed whether the

1997 amendment to section 12-108(a) applies retroactively so as

to enable Caroline to enforce those child support judgments that

had become time-barred under section 13-218 at the time the 1997

amendment to section 12-108(a) became effective on July 1, 1997.

                                  8
No. 1-05-0402

 See, e.g., Kramer, 253 Ill. App. 3d at 928 ("Subsequent

legislation extending the statute of limitations cannot be

applied retroactively to revive a time-barred cause of action

unless the legislature indicates otherwise ***").   We do not

reach this issue now because it is clear that part of the child

support installments due pursuant to the June 15, 1966, divorce

decree were not barred by the 20-year statute of limitations on

July 1, 1997.   We thus leave the issue of retroactivity for the

circuit court's consideration after a full briefing on remand.



     As stated, we find that the circuit court erred in

dismissing Caroline's petition based on the statute of

limitations contained in section 13-218 of the Code.   We

therefore do not reach Caroline's further contention that the

circuit court violated her equal protection rights in holding

that section 12-108(a) applies to public aid cases only.    We

remand this cause for further proceedings consistent with this

opinion.

     Reversed and remanded.

     TULLY and FITZGERALD-SMITH, JJ., concur.




                                 9